Citation Nr: 0530933	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-06 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that reopened and denied the veteran's claim for 
entitlement to service connection for hepatitis C.  

Although the RO reopened and denied the claim, the submission 
of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim, and the Board must conduct a de novo review 
of the issue.  The Board presently reopens the claim, but 
REMANDS the claim to the RO via the Appeals Management Center 
(AMC), in Washington, DC for further development  VA will 
notify the veteran if further action is required on your 
part.


FINDINGS OF FACT

1.  By rating decision dated in May 1995, the RO denied the 
veteran's petition to reopen his claim of service connection 
for hepatitis C, and the veteran did not then appeal the 
denial.  

2.  The veteran has submitted evidence that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in, connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

The criteria for the reopening of the claim of service 
connection for hepatitis C are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for hepatitis C.  The record indicates 
that reopening of the claim was last previously denied by 
rating decision dated in May 1995, and because the veteran 
did not appeal that decision, the denial is final.  38 
U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there 
must be added to the record "new and material evidence."  
38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

As noted, the last final denial of the claim was in May 1995, 
as noted above, and it therefore may not be reopened in the 
absence of new and material evidence obtained since that 
time..  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001).  That amendment does not apply in this case, as 
the appellant's claim to reopen was filed in October 1999.  

Thus, by "new and material evidence" is meant "evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in, connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998), it was noted that such evidence could be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim.  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Upon this review, the Board finds that new and material 
evidence that is sufficient to reopen the claim has been 
submitted.  At the time of the May 1995 denial of the 
veteran's claim, the evidence of record included the 
veteran's service medical records, which indicated that while 
en route to Vietnam and Okinawa after he exhibited what was 
described as typical symptoms of infectious hepatitis: 
nausea, anorexia, jaundice, and dark urine.  

The service medical records indicated that the veteran was 
hospitalized from March 5 through March 30, 1970 at the U.S. 
Army Hospital in the Ryukyu Islands.  Although he was then 
diagnosed as having infectious hepatitis, his transit enroute 
to Vietnam was interrupted upon continued complaints, and he 
was rehospitalized at Camp Hauge, Okinawa.  

The narrative summary of the Camp Hauge hospitalization 
indicates in relevant part that the previous diagnosis of 
infectious hepatitis was then questioned by his treating 
physicians, and a rediagnosis of probable hepatotoxic 
reaction to chloroquin-primaquin was rendered.  

The claim of service connection was previously denied on the 
basis that the disorder was acute and transitory in service, 
and there were no residuals shown.  The veteran was diagnosed 
as having hepatitis C in July 1994.  Although the veteran 
first sought to reopen his claim in August 1994 by the 
submission of a letter authored by Jesse M. Berkowitz, M.D., 
who opined that it would be "not unreasonable" to conclude 
that the veteran had an unspecified type of hepatitis in 
service, the RO found that the letter was insufficient to 
reopen the claim.  
The veteran presently attempts to reopen his claim on the 
basis of letters from David Bernstein, M.D., and from Richard 
Ferstenberg, M.D., both submitted in October 1999.  In the 
former, the physician reports in substance that he could not 
"rule out" that the veteran had hepatitis C in service, 
because testing for hepatitis C was not available until 1989.  
Dr. Ferstenberg noted that hepatitis C "can lay dormant for 
20-30 years."

In April 2002, Dr. O.A.Lindefjeld reviewed the veteran's 
claims file and stated that the in-service diagnosis of a 
drug-induced hepatoxicity was tentative and not proven and 
that because testing for hepatitis C was not available until 
1989, it was impossible to exclude a diagnosis of hepatitis C 
while in-service.

The physicians' statements are clearly "new," because they 
were not of record at the time of the May 1995 rating 
decision.  They are also "material," because they in, 
connection with evidence previously assembled, have provided 
information that suggests the veteran's in-service diagnosis 
of a probable hepatotoxic reaction to anti-malarial 
medication may have been incomplete or inaccurate.  Such 
information is clearly of significance that it must be 
considered in order to fairly decide the merits of the claim.


ORDER

New and material evidence having been obtained, the veteran's 
claim is reopened.  To this extent, and to this extent only, 
the appeal is granted.   


REMAND

Because the claim has been reopened, VA's duty to assist the 
veteran in the development of his claim is triggered. 38 
U.S.C.A. § 5103A.

The Board has carefully examined the June 2000 VA 
examination, but has found that given the multiplicity of 
opinions observing that the veteran's in-service diagnosis 
may have been erroneous, further clarification is necessary.  
In particular, left unanswered is the issue of whether, given 
either a diagnosis of infectious hepatitis or a hepatotoxic 
reaction to chloroquin-primaquin, the veteran's hepatitis C 
could have remained dormant over the passage of time as 
reported by Dr. Lindefjeld in April 2002.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the veteran's prior medical history, and 
includes an opinion as to the etiology of his disability 
before a decision concerning his appeal can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).

Finally, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004). 

Accordingly, this matter is remanded for the following 
action:

1.  The RO/AMC should make arrangements 
with the appropriate VA medical 
facility for the veteran to be afforded 
a hematology or infectious disease 
examination, (at the discretion of the 
medical center based upon the most 
qualified specialty to respond to the 
inquiry below).  The claims folder must 
be made available to the VA medical 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge such receipt and review in 
any written report generated as a 
result of this remand.




The VA examiner should provide an 
opinion on the etiology of a current 
Hepatitis C disorder. Any and all 
indicated evaluations, studies, and 
tests deemed necessary should be 
conducted.  The specific inquiry to be 
addressed is:  

If the veteran currently has 
hepatitis C, were the veteran's 
March-June 1970 in-service 
symptoms (involving diagnoses of 
infectious hepatitis or a 
hepatotoxic reaction to 
chloroquin-primaquin) 
etiologically related to Hepatitis 
C?

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
responses should be accompanied by a 
clear rationale that is supported by 
the evidence of record.  

2.  Following this development, and any 
further development deemed appropriate 
by the RO/AMC, the RO/AMC will 
readjudicate the claim.  If the benefit 
requested on appeal is not granted to 
the veteran's satisfaction, the RO/AMC 
should issue a supplemental statement 
of the case (SSOC). The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
pertinent to the claim currently on 
appeal. A reasonable period of time for 
a response should be afforded.  
Thereafter, if necessary, the case 
should be returned to the Board for 
final appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does no 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


